Case 1:20-cv-00706-DLC Document 3 Filed 01/27/20 Page 1 of 3
CIVIL COVER SHEET ‘
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or

other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

JS 44C/SDNY
REV. 06/01/17

PLAINTIFFS
SS&C TECHNOLOGIES, INC.

DEFENDANTS
KRISTINA SPILLANE

FIDELITY NATIONAL INFORMATION SERVICES, INC.

ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER
See Attachment to Cover Sheet

ATTORNEYS (IF KNOWN)

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

Defend Trade Secrets Act, 18 U.S.C. § 1836

Judge Previously Assigned

Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[¥]Yes]

Ifyes, was this case Vol.[] Invol. [] Dismissed. No[-] Yes [_]_ Ifyes. give date & Case No.
|S THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes [|
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT

TORTS ACTIONS UNDER STATUTES

CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITUREIPENALTY BANKRUPTCY OTHER STATUTES
[ 1367 HEALTHCARE/
[ } 110 INSURANCE [ ] 310 AIRPLANE PHARMACEUTICAL PERSONAL | 1695 DRUG RELATED { 1422 APPEAL 11375 FALSE CLAIMS
[]120 MARINE { ]325 AIRPLANE PRODUCT INJURY/PRODUCT LIABILITY“ ceisupe OF PROPERTY 28 USC 158 { 1376 QUI TAM
{1130 MILLER ACT LIABILITY { 1365 PERSONAL INJURY 21 USC BBt [ ]423 WITHDRAWAL [ ]400 STATE
[] 440 NEGOTIABLE { ]320 ASSAULT, LIBEL & PRODUCT LIABILITY 990 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL Uy { ]410 ANTITRUST
[ ] 180 RECOVERY OF —[ } 330 FEDERAL INJURY PRODUCT [ 1430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ 1450 COMMERCE
ENFORCEMENT LIABILITY [ ]460 DEPORTATION
OF JUDGMENT —[.- 1340 MARINE PERSONAL PROPERTY | ]820 COPYRIGHTS [ } 470 RACKETEER INFLU-
! 51 MEDICARE AGT { 1345 MARINE PRODUCT { }830 PATENT ENCED & CORRUPT
LIABILITY 370 OTHER FRAUD
DEFAULTED { ]380 MOTOR VEHICLE ELS TRUTRINLENDING [1885 PATENT-ABBREVIATED NEW DRUG APPLICATION co ZATION ACT
STUDENT LOANS [ ]355 MOTOR VEHICLE [ ] 840 TRADEMARK [ 1480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY []490 CABLE/SATELLITE TV
[ 1153 RECOVERY OF —{ | 360 OTHER PERSONAL
OVERPAYMENT INJURY [ ]380OTHER PERSONAL — LABOR [ ] 861 HIA (139591) [ ]850 SECURITIES)
OF VETERAN'S —‘ |} 362 PERSONAL INJURY - PROPERTY DAMAGE [ ]862 BLACK LUNG (923) COMMODITIES!
BENEFITS MED MALPRACTICE [ ]385PROPERTY DAMAGE _[ ] 710 FAIR LABOR { ] 863 DIWC/DIWW (408(g)) EXCHANGE
[1160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT {| 864 SSID TITLE XA
SUITS [ ] 720 LABOR/MGMT 1 1865 RSI (405(g))
{ } 490 OTHER PRISONER PETITIONS RELATIONS [x] 890 OTHER STATUTORY
CONTRACT [ 1463 ALIEN DETAINEE { 1740 RAILWAY LABOR ACT ACTIONS
[ }195 CONTRACT { ]510 MOTIONS TO 1] 751 FAMILY MEDICAL FEDERAL TAX SUITS { ]891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE Leave ACT (FMLA)
LIABILITY 28 USC 2255 { ]870 TAXES (U.S. Plaintiff or
[ ]496 FRANCHISE CIVIL RIGHTS { 1530 HABEAS CORPUS [ ]790 OTHER LABOR Defendant) [ 1893 ENVIRONMENTAL
[ 535 DEATH PENALTY LITIGATION { ] 874 IRS-THIRD PARTY MATTERS
440 OT IVIL RI [ 1540 MANDAMUS & OTHER [ ] 791 EMPL RET ING 26 USC 7609 [ ] 895 FREEDOM OF
REAL PROPERTY Tia ecoeonns SECURITY ACT (ERISA) INFORMATION ACT
11441 VOTING IMMIGRATION [ ] 896 ARBITRATION
[]210 LAND { } 442 EMPLOYMENT PRISONER CNL RIGHTS [ ] 899 ADMINISTRATIVE
CONDEMNATION — [ | 443 HOUSING [ 1482 NATURALIZATION PROCEDURE ACT/REVIEW OR
1220 FORECLOSURE 1 44s ACCOMMODATIONS [ ] 550 CIVIL RIGHTS APPLICATION APPEAL OF AGENCY DECISION
LEASE & 555 PRI ITION 4
EJECTMENT DISABILITIES - | | 560 CIVIL DETAINEE 0 (1485 ORCTIONS. [GRATION [1850 CONSTITUTIONALITY OF
{ 1240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT STATE STATUTES
{ ]245 TORT PRODUCT  [ ]446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
{ }290 ALL OTHER { ] 448 EDUCATION
REAL PROPERTY

Check if demanded in complaint:

 

CHECK IF THIS IS ACLASS ACTION
UNDER F.R.C.P. 23

 

 

 

DEMAND § OTHER

Check YES only if demanded in complaint
JURY DEMAND: El yes CNo

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S._D.N.Y.
AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?

IF SO, STATE:

JUDGE DOCKET NUMBER

 

NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form 1H-32).
Case 1:20-cv-00706-DLC Document 3 Filed 01/27/20 Page 2 of 3

(PLACE AN x IN ONE BOX ONLY) ORIGIN
idistri Appeal fo District
[x] 4 Original | [| 2 Removed from [_]3 Remanded [4 reinstated or [_] 5 ‘ansierred from [16 Mtgation O Jina from
Proceeding State Court Appellate Reopened (Specify District) (Transferred) Magistrate Judge

Cr] a. allparties represented = Court
Cl 8 Muitidistrict Litigation (Direct File)

[| b. Atleast one party

is pro se.
(PLACE AN x IN ONE BOX ONLY} BASIS OF JURISDICTION IF DIVERSITY, INDICATE
CT 1 US. PLAINTIFF oO 2 U.S. DEFENDANT [x] 3 FEDERAL QUESTION L14 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)
CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []t £]1 CITIZEN OR SUBJECT OF A [13{13 INCORPORATED and PRINCIPAL PLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[ 14 FOREIGN NATION {]6 [16

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
80 Lamberton Road, Windsor, CT 06095 (Hartford County)

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

Kristina Spillane: 7 Academy Street, Worcester, MA 01609 (Worcester County)

Fidelity National Information Services, Inc.: 601 Riverside Avenue, Jacksonville, FL 32204 (Duval
County)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BEASSIGNED TO: [_] WHITE PLAINS MANHATTAN

   

DATE 4/23/20 SIGNATURE OF ATTORNEY OF RECORD ADMITTED TO PRACTICE IN THIS DISTRICT
[xq YES (DATE ADMITTED Mo.October_ yr, 1989)
RECEIPT # 4 A AAA Attorney Bar Code #SF 3410

Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.
Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
Case 1:20-cv-00706-DLC Document3 Filed 01/27/20

Attachment to Cover Sheet
SHEARMAN & STERLING LLP

Stephen R. Fishbein

Christopher L. LaVigne

Michael W. Holt

SHEARMAN & STERLING LLP
599 Lexington Avenue

New York, NY 10022-6069

Phone: (212) 848-4000
sfishbein@shearman.com
christopher.lavigne@shearman.com
michael.holt@shearman.com

Attorneys for Plaintiff SS&C Technologies, Inc.

Page 3 of 3
